Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2526   Page 1 of 14




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN


 EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,
                                          Case No. 2:18-cv-13270
                  Plaintiff,              Hon. Sean Cox


 v.

 SAFIE SPECIALTY FOODS
 COMPANY, INC.
              Defendant.
                                     /
 KENNETH L. BIRD                          CUMMINGS, McCLORY, DAVIS
 OMAR WEAVER (P58861)                     & ACHO, P.L.C.
 MILES UHLAR (P65008)                     RONALD G. ACHO (P23913)
 Attorney for Plaintiff                   JAMES R. ACHO (P62175)
 477 Michigan Ave., Rm. 865               17436 College Parkway
 Detroit, Michigan 48226                  Livonia, MI 48152
 (313) 226-4620                           (734) 261-2400
 miles.uhlar@eeoc.gov                     racho@cmda-law.com
 Attorneys for Plaintiff                  jacho@cmda-law.com
                                          Attorneys for Defendant

                                     /

                           CONSENT DECREE

       The United States Equal Employment Opportunity Commission

 (“the Commission”) filed this action against Safie Specialty Foods

 Company, Inc. (hereinafter “Defendant”) to enforce Title VII of the 1964
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2527   Page 2 of 14



 Civil Rights Act (“Title VII”). The Commission alleged that Defendant

 violated Title VII by subjecting Christina Schoenherr and Nadwa

 Korkis to a sexually hostile work environment and for retaliating

 against Schoenherr, Korkis, Lisa Karaszewski and Bryant Hardiman

 for opposing Defendant’s unlawful practices.

       It is the intent of the parties that this Consent Decree shall be a

 final and binding settlement in full disposition of the Complaint. It is

 therefore the finding of this Court, made on the pleadings and the

 record as a whole, that: 1) the Court has jurisdiction over the parties

 and the subject matter of this action; 2) the purpose and provisions of

 Title VII will be promoted and effectuated by the entry of this Consent

 Decree; and 3) this Consent Decree fully and finally resolves all matters

 in controversy arising out of the Complaint.

       Therefore, it is hereby ORDERED, ADJUDGED, AND DECREED:

              NON-DISCRIMINATION AND RETALIATION

 1.    Defendant and its officers, agents, employees, successors, assigns

 and all persons in active concert or participation with them are enjoined

 for the duration of this decree from: a) failing to investigate internal

 complaints of sexual harassment; b) failing to take corrective remedial




                                         -2-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2528   Page 3 of 14



 action to address sexual harassment; and c) retaliating against any

 employee because s/he: (i) opposes discriminatory practices made

 unlawful by Title VII; (ii) files a charge of sexual harassment or assists

 or participates in an investigation or proceeding brought under Title VII

 prohibiting discrimination or retaliation.

                           MONETARY RELIEF

 2.    Defendant shall pay a total of $125,000 in monetary relief to be

 distributed as follows:

       a.    Defendant shall pay $35,000.00 to Christina Schoenherr. Of

 this amount, $1,584.00 shall be treated as backpay and $33,416.00 shall

 be treated as compensatory/punitive damages. By March 31, 2020,

 Defendant shall pay Schoenherr $1,584.00 in back pay and $8,416.00 in

 compensatory/punitive damages. Thereafter, beginning in April of 2020,

 Defendant shall pay Schoenherr the remaining $25,000.00 in

 compensatory/punitive damages via consecutive payments of $520.83

 per month for 48 months, with each payment being due by the last day

 of each month.

       b.    Defendant shall pay $35,000.00 to Nadwa Korkis. Of this

 amount, $1,840.00 shall be treated as backpay and $33,160.00 shall be




                                         -3-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2529   Page 4 of 14



 treated as compensatory/punitive damages. By March 31, 2020,

 Defendant shall pay Korkis $1,840.00 in back pay and $8,160.00 in

 compensatory/punitive damages. Thereafter, beginning in April of 2020,

 Defendant shall pay Korkis the remaining $25,000.00 in

 compensatory/punitive damages via consecutive payments of $520.83

 per month for 48 months, with each payment being due by the last day

 of the month.

       c.    Defendant shall pay $35,000.00 to Lisa Karaszewski. Of this

 amount, $2,392.00 shall be treated as backpay and $32,608.00 shall be

 treated as compensatory/punitive damages. By March 31, 2020,

 Defendant shall pay $2,392.00 in back pay and $7,608.00 in

 compensatory/punitive damages. Thereafter, beginning in April of 2020,

 Defendant shall pay Karaszewski the remaining $25,000 in

 compensatory/punitive damages via consecutive payments of $520.83

 per month for 48 months, with each payment being due by the last day

 of the month.

       d.    Defendant shall pay $20,000.00 to Bryant Hardiman. Of this

 amount, $72.00 shall be treated as backpay and $19,928.00 shall be

 treated as compensatory/punitive damages. By March 31, 2020,




                                         -4-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2530   Page 5 of 14



 Defendant shall pay Hardiman $72.00 in back pay and $9,928.00 in

 compensatory/punitive damages. Thereafter, beginning in April of 2020,

 Defendant shall pay Hardiman the remaining $10,000.00 in

 compensatory/punitive damages via consecutive payments of $208.33

 per month for 48 months, with each payment being due by the last day

 of the month.

 3.    All payments treated as back pay shall be subject to applicable

 taxes and withholdings. Defendant shall not deduct from any back pay

 amount the employer’s share of any costs, taxes, or social security

 payments required by law to be paid by the employer. Defendant shall

 not deduct any amounts from the payments of compensatory/punitive

 damages, but shall issue IRS 1099-MISC forms in the ordinary course of

 business.

 4.    Defendant shall make all payments by sending checks directly to

 the harmed individuals at the addresses provided by Plaintiff under

 separate cover. Within seven (7) days after the initial payments are

 made to each individual as specified in paragraphs 2a through 2d

 herein, Defendant shall e-mail a copy of each initial check to

 monitoring-eeoc-indo@eeoc.gov and miles.uhlar@eeoc.gov.




                                         -5-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2531   Page 6 of 14



                                 TRAINING

 5.    Within sixty (60) days from the entry of this Decree and thereafter

 on an annual basis for the duration of this Decree, Defendant shall

 train all its employees – including Defendant’s owner – on sex

 discrimination, sexual harassment, and retaliation. Each training

 session shall last at least one (1) hour. New employees shall be trained

 within seven (7) days from when they first start working for Defendant.

 All employees shall register when they attend training. For the

 duration of this Decree and on an annual basis, Defendant shall retain

 a registry of all employees who have completed the training and

 forward a copy of the names of these individuals and a copy of the

 written training materials used to Kenneth Bird, Regional Attorney,

 care of Miles Uhlar, Trial Attorney, EEOC, 477 Michigan Ave., Room

 865, Detroit, MI 48226. Copies of the names of these individuals and

 the written training materials used shall also be e-mailed to

 monitoring-eeoc-indo@eeoc.gov.

                     REVISED CORRECTIVE POLICY

 6.    Within sixty (60) days of the date this Decree has been entered by

 the Court, Defendant shall submit a revised written policy and




                                         -6-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2532   Page 7 of 14



 procedure concerning sexual harassment and retaliation. Such revised

 policy shall be sent to the Commission’s Regional Attorney via US Mail

 and electronic mail at the addresses above. The revised written policy

 and procedure must specify the following changes to the previous policy

 dated January 2, 2019:

       A.     That any manager or supervisor who observes or hears

 about harassing conduct direct the offending individual to stop

 immediately, explain that the conduct is inappropriate, make a written

 record of the incident and response, and place such record in the

 offending individual’s personnel file.

            DISSEMINATION OF HARASSMENT POLICIES AND
                          PROCEDURES

 7.    The policies and procedures referenced in paragraph 6 above shall

 be distributed to each current employee within sixty (60) days of the

 date this Decree has been entered by the Court and to each new

 employee when hired.

                            NOTICE POSTING

 8.    Within sixty (60) days of the entry of this Decree, Defendant shall

 post the Notice attached as Attachment A in the same prominent,

 conspicuous and accessible place where employee notices are posted.


                                          -7-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2533   Page 8 of 14



 The Notice shall be posted throughout the term of this Consent Decree.

 Written confirmation that the Notice has been posted shall be mailed to

 Kenneth L. Bird, c/o Miles L. Uhlar, Trial Attorney, EEOC, 477

 Michigan Avenue, Room 865, Detroit, Michigan 48226 and shall also be

 sent via email to monitoring-eeoc-indo@eeoc.gov. Should the notice

 become defaced, marred, or otherwise made unreadable, Defendant will

 post a readable copy of the Notice as soon as practicable.

        REPORTING BY DEFENDANT AND ACCESS BY EEOC

 9.    For the duration of this Decree, Defendant shall submit annual

 reports to the Commission (“Compliance Reports”), which detail

 Defendant’s compliance with this Consent Decree. The first report shall

 be due twelve months after the entry of this Decree, with each

 subsequent report due twelve months thereafter for the duration of the

 Decree.

 10.   All Compliance Reports shall contain the following information for

 the twelve months preceding the deadline for that report: (a) the name,

 home address, home telephone number, e-mail address and cell phone

 number of any employee who made allegations, orally or in writing,

 about sex discrimination, sexual harassment and/or retaliation in the




                                         -8-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2534   Page 9 of 14



 preceding twelve months; (b) the nature of the complaint; (c) a

 description of Defendant’s investigation in response to the complaint;

 (d) the conclusions of the investigation; (e) the corrective action taken, if

 any; and (f) the names, titles, phone numbers and e-mail addresses of

 any and all Defendant employees who investigated the complaint(s). If

 no such complaints were made, Defendant shall submit the required

 report and indicate it did not receive any complaints during the time

 period.

 11.   The Commission shall have the right during regular business

 hours, hereby defined as Monday through Friday, 8:00 a.m. to 5:00 p.m.,

 to enter and inspect Defendant’s Chesterfield, Michigan location to

 ensure compliance with this decree.

                                 DURATION

 12.   Absent extension, this Decree shall expire by its own terms at the

 end of four (4) years from the date it has been entered by the Court

 without further action of the parties or upon completion of the final

 payments specified in paragraph 3, whichever comes later.

              DISPUTE RESOLUTION AND COMPLIANCE

 13.   This Court shall retain jurisdiction over this action for the




                                          -9-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2535   Page 10 of 14



  duration of this Decree and shall have all equitable powers, including

  injunctive relief, to enforce this Decree. Upon motion of the

  Commission, the Court may schedule a hearing for the purpose of

  reviewing compliance with this Decree. The parties shall engage in a

  good faith effort to resolve any dispute as to compliance prior to seeking

  review by the Court, and the EEOC shall be required to give the

  Defendant ten (10) days’ notice before moving for such review. The

  EEOC may conduct written discovery under the Federal Rules of Civil

  Procedure for purposes of determining compliance with this Decree.

  Should the Court determine that Defendant has not complied, the Court

  may order appropriate relief including extension of the Decree for the

  time necessary to remedy non-compliance, and attorney’s fees and costs.

  14.   If Defendant fails to comply with any provision of this Decree, it

  shall have ten (10) days to cure its non-compliance. If the Court

  determines Defendant did not comply, a penalty shall accrue up to a

  maximum amount of $500 per day, from the date it was determined

  that Defendant failed to comply with the Decree through the date

  Defendant is in compliance with the Decree again.

  15.   In the event Defendant does not comply with any provision of this




                                         -10-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2536   Page 11 of 14



  Decree, and the Commission must petition the Court to order

  Defendant to comply, the Commission is entitled to an order requiring

  the payment of the daily penalty provided for in the above paragraph.

  In addition, Defendant shall pay all attorney’s fees and costs incurred

  by the Commission to enforce the Decree.

                             MISCELLANEOUS

  16.   Except as provided in paragraphs 13 through 15, each party will

  bear its own costs and fees.

  17.   If any provision of this Decree is found to be unenforceable or

  unlawful, only the specific provision in question shall be affected and

  the other provisions shall remain in full force and effect.

  18.   This Decree constitutes the entire agreement and commitments of

  the parties. Only the Court may modify this Decree.

  19.   The terms of this Consent Decree are and shall be binding upon

  the present and future owners, officers, directors, employees, creditors,

  agents, trustees, administrators, successors, representatives, and

  assigns of Defendant. The Defendant will provide prior written notice to

  any potential purchaser of Defendant’s business, or a purchaser of all or

  a portion of Defendant’s assets, and to any other potential successor, of




                                         -11-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2537   Page 12 of 14



  the Commission’s lawsuit, the allegations raised in the Commission’s

  Complaint, and the existence and contents of this Consent Decree. Prior

  to selling any or all of its business or assets, the Defendant shall

  provide the buyer with a copy of this Consent Decree and shall notify

  the EEOC of the impending sale as far in advance of the sale as

  possible.

  20.   It is acknowledged that monetary relief agreed to in settlement of

  damages, set forth herein, constitutes a debt owed to and collectible by

  the United States. Should Defendant file for relief under the U.S.

  Bankruptcy code, this debt shall be deemed a judgment for an

  intentional tort against the United States.



  EQUAL EMPLOYMENT
  OPPORTUNITY COMMISSION



  /s/_Miles L. Uhlar_______________________
  MILES L. UHLAR (P65008)
  DETROIT FIELD OFFICE
  Patrick V. McNamara Federal Building
  477 Michigan Ave, Room 865
  Detroit, Michigan 48226
  (313) 226-4620
  miles.uhlar@eeoc.gov




                                          -12-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20   PageID.2538   Page 13 of 14



  Date: 1/15/2020



  SAFIE SPECIALTY FOODS COMPANY, INC.

  /s/ James R. Acho (with consent)_____________
  CUMMINGS, McCLORY, DAVIS
  & ACHO, P.L.C.
  JAMES R. ACHO (P62175)
  17436 College Parkway
  Livonia, MI 48152
  (734) 261-2400
  racho@cmda-law.com
  jacho@cmda-law.com
  Attorneys for Defendant

  Date: 1/15/2020


                         IT IS SO ORDERED:


  Dated: January 16, 2020                 s/Sean F. Cox
                                          Sean F. Cox
                                          U. S. District Judge




                                         -13-
Case 2:18-cv-13270-SFC-MKM ECF No. 34 filed 01/16/20                  PageID.2539       Page 14 of 14




                                      EXHIBIT A - NOTICE

                      U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                    Indianapolis District Office

                                                                  101 West Ohio Street, Suite 1900
                                                                      Indianapolis, IN 46204-4203
                                                              (800) 669-4000; TTY (800) 669-6820
                                                                      FAX (317) 226-7953 & 5571

        THIS NOTICE IS POSTED PURSUANT TO A CONSENT DECREE
     ENTERED INTO BETWEEN THE EEOC AND SAFIE SPECIALTY FOODS
  REGARDING SEXUAL HARASSMENT AND RETALIATION IN THE WORKPLACE

  Harassment is a form of employment discrimination that violates Title VII of the Civil Rights Act
  of 1964. It is unlawful to harass a person (an applicant or employee) because of that person’s sex.
  Harassment can include “sexual harassment” or unwelcome sexual advances, requests for sexual
  favors, and other verbal or physical harassment of a sexual nature. The harasser can be the business
  owner, the victim’s manager, supervisor, a manager or supervisor from another location, a co-
  worker, or someone who is not an employee of the employer, such as a client or customer.

  Safie Specialty Foods will not tolerate any form of sexual harassment or sex discrimination. An
  employee has the right to complain of discrimination or harassment in the workplace. An employee
  may contact the Equal Employment Opportunity Commission (EEOC) for the purpose of filing a
  charge of employment discrimination.

  In compliance with federal law, no owner, manager, official or supervisor at Safie Specialty Foods
  will retaliate against an employee who makes an internal complaint of discrimination, verifies a
  complaint of discrimination, participates in the investigation of a discrimination complaint or
  contacts the EEOC or its state counterpart.

  SIGNED this __________ day of __________, 2020.
                                                ______________________________
                                                Mary Safie, Owner


                        Questions concerning this notice may be addressed to:
                            Equal Employment Opportunity Commission
                                    101 W. Ohio St., Suite 1900
                                 Indianapolis, Indiana 46204-4203
                         Telephone: (800) 669-4000 - TDD (800) 669-6820

        This OFFICIAL NOTICE shall remain posted for four (4) years from date of signing.



                                                      -14-
